 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

2017102000758001001E90E8

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 3

 

Document ID: 2017102000758001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 1

Document Date: 04-24-2015

Preparation Date: 10-20-2017

 

PRESENTER:

PARTNERS ABSTRACT CORP. NY
1025 OLD COUNTRY RD # 409
WESTBURY, NY 11590

RETURN TO:

THE MARGOLIN & WEINREB LAW GROUP LLP
165 ELLEEN WAY, SUITE 101
SYOSSET, NY 11791

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY DATA
Borough Block Lot Unit Address
BROOKLYN 7104 = 511 Entire Lot 2083 E IST STREET
Property Type: DWELLING ONLY - 1 FAMILY
CROSS REFERENCE DATA
CRFEN: — 2007000048035
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
PNC BANK NATIONAL ASSOCIATION US MORTGAGE RESOLUTION LLC
6750 MILLER ROAD 2701 RENAISSANCE BLVD, 4TH FL
BRECKSVILLE, OH 44141 KING OF PRUSSIA, PA 19406
Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
as $ 0.00 Jom, re, OF THE CITY REGISTER OF THE
$ 0.00 : Ss", CITY OF NEW YORK
NYCTA: $ 0.00 : — Recorded/Filed 10-23-2017 10:33
Additional MRT: | $ 0.00 SR owicte,
- : City Register File No.(CRFN):
TOTAL: $ 0.00 2017000388397
Recording Fee: $ 42.00 f
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 
 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

 

2017102000758001001C9268
PAGE 2 OF3

 

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION)
Preparation Date: 10-20-2017

 

Document ID: 2017102000758001
Document Type: ASSIGNMENT, MORTGAGE

Document Date: 04-24-2015

 

PARTIES

ASSIGNOR/OLD LENDER:
NATIONAL CITY BANK
6750 MILLER ROAD
BRECKSVILLE, OH 44141

 

 

 
>
ub

Prepared By: Janice Smith
PNC Bank National Association, successor by merger to National City Bank
6750 Miller Road,
Brecksville, OH 44141
RECORD & RETURN TO:
The Marg ol + Wena Law Grovp, VF
\oS Evleen Way, Suile 10)

Syosset, New York 714)

 

Ref #xxxxx8321228307
ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, PNC
Bank National Association, successor by merger to National City Bank, 6750 Miller Road Brecksville, OH
44141 (“Assignor’”) hereby assigns and transfers to US Mortgage Resolution LLC, WHOSE ADDRESS IS: 2701
Renaissance Blvd, 4th FL, King of Prussia, PA 19406 (“Assignee”), without recourse, representation, warranty or
guaranty, express or implied, of any kind or nature, all of Assignor’s rights, title and interest in and to that certain
Mortgage or Deed of Trust:

Executed by: Rachel Shami & Ezra Shami

Recorded on: 1/25/2007 Mortgage Amount: $ 350000.00 Odted \\3\2007
In the Recorder’s Office of: Kings, New York CREN
Instrument #: 2007000048035 Book: N/A Page(s): N/A

Property Address: 2083 E 1ST St, Brooklyn, NY 11223

This Assignment is not subject to the requirements of Section 275 of the Real Property law, because it is an
assignment within the secondary mortgage market.

Date: 4'24'2015 ;
PNC Bank National Association, successor by merger to National City Bank

  

Signature:
ice President
ACKNOWLEDGMENT
STATE OF OHIO )
) SS:
COUNTY OF CUYAHOGA )

On the 24th day of April in the year 2015, before me, the Undersigned, a Notary Public for the said County and
State, personally appeared Stepahnie Kibler respectively of PNC Bank National Association, successor by
merger to National City Bank. Personally known to me or proved to me on the basis of satisfactory evidence to be
the Individual(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me that they are
Assistant Vice President that he’she'they executed the same in his/her/their capacity(ies),and that by his/her’their
signature(s) on the instrument,the individual(s), or the person upon behalf of which the individual(s) acted, executed

the instrument. uti,
. RY Pys,

: S Cra Brian Fundzak, Notary Public
Raia! z Residence - Medina
Naam: Te : a "fei = State Wide Jurisdiction, Ohio

a ty EESD es My Commission Exp; M
My Commission Expires: AE ww Pires March 7, 2017

+4 Ons
BQES

 

 
 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2017102000758002001E90AC
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 2
Document ID: 2017102000758002 Document Date: 08-18-2015 Preparation Date: 10-20-2017

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 1

 

 

 

PRESENTER: RETURN TO:

PARTNERS ABSTRACT CORP. NY RCS RECOVERY

1025 OLD COUNTRY RD # 409 C/O RICHMOND MONROE PO BOX 458

WESTBURY, NY 11590 KIMBERLING CITY, MO 65686
PROPERTY DATA

Borough Block Lot Unit Address

BROOKLYN 7104 51] Entire Lot 83 E IST STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN: = 2007000048035
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
US MORTGAGE RESOLUTION LLC RCS RECOVERY SERVICES, LLC
150 S WARNER ROAD, SUITE 220 1499 WEST PALMETTO PARK ROAD, SUITE 140
KING OF PRUSSIA, PA 19460 BOCA RATON, FL 33486
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
as $ 0.00 Prag etre, OF THE CITY REGISTER OF THE
-_ $ 0.00 : S5%, CITY OF NEW YORK
NYCTA: $ 0.00 :
a Recorded/Filed 10-23-2017 10:33
Additional MRT: | $ 0.00 Cj ‘ ‘ .
ity Register File No.(CRFN):
TOTAL: $ 0.00 2017000388398
Recording Fee: $ 42.00 f
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 

 
Recording Requested By:
RCS RECOVERY SERVICES, LLC

When Recorded Return To:
RCS RECOVERY

C/O RICHMOND MONROE

PO BOX 458

KIMBERLING CITY, MO 65686

I A

CORPORATE ASSIGNMENT OF MORTGAGE

Kings, New York REFERENCE #:129843  "SHAMI"
INVESTOR #:
Assignment Prepared on: August 10th, 2015.

Assignor. US MORTGAGE RESOLUTION, LLC at 150 S. WARNER ROAD, SUITE 220, KING OF PRUSSIA, PA
19460.

Assignee: RCS RECOVERY SERVICES, LLC at 1499 WEST PALMETTO PARK ROAD, SUITE 140, BOCA
RATON, FL 33486.

Executed By: RACHEL SHAM! AND EZRA SHAMI To: NATIONAL CITY BANK
Date of Mortgage: 01/03/2007 Recorded: 01/25/2007 in Book/Reel/Liber: N/A Page/Folio: N/A as Instrument No.:

2007000048035 In Kings County , State of New York. Ass game*t of me rr9e9e, Dated G\2y]Z201S made by
Bank, Neitional As sucction suctesseR loy mengerto National city Bank .« re

AC
District/Section/Block/Lot: -7104-511 Ne US morigage Resolution LLE being recor led simalauslances nereart

Property Address: 2083 E 1ST ST, BROOKLYN, NY 11223

This Assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths DOLLARS and
other good and valuable consideration, paid to the above named Assignor, the receipt and sufficiency of which is
hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said Mortgage having
an original principal sum of $350,000.00 with interest, secured thereby, together with all moneys now owing or that
may hereafter become due or owing in respect thereof, and the full benefit of all the powers and of all the covenants
and provisos therein contained, and the said Assignor hereby grants and conveys unto the said Assignee, the
Assignor's beneficial interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and also the said property unto the said Assignee forever, subject
to the terms contained in said Mortgage. IN WITNESS WHEREOF, the assignor has executed these presents the
day and year first above written:

US MORTGAGE RESOLUTION, LLC
On A-1%-20!

 

By: £.
THOMAS D. DUNKEL, Managing Member

STATE OF PENNSYLVANIA
COUNTY OF MONTGOMERY

on_G Af | af 2015 | before me, Trevor DeHaas, a Notary Public in and for MONTGOMERY in the State of
PENNSYLVANIA, personally appeared THOMAS D. DUNKEL, Managing Member, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity,
and that by his/her/their signature on the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument, and that such individuals(s) made such appearance before the undersigned in the
County of MONTGOMERY, State of PENNSYLVANIA.

WITNESS my hand and official seal,

COMMONWEALTH OF PENNSYLVANIA
-T, 2DvBr De eae- NOTARIAL SEAL
TREVOR DEHAAS

 

 

 

Trevor DeHaas Notary Public
as 4
Notary Expires. 4123/2 01. UPPER MERION TWP; MONTGOMERY COUNTY
igomery, ylvania My Commission Expires Sep 23, 2017

 

(This area for notarial seal}

*DVM"DWVAMRC*05/06/2015 03-32:00 PM* AMRCC2AMRCA000000000000000862880" NYKINGS* 129843 NYSTATE_MORT_ASSIGN_AGSN *TW1*TW1AMRC*
 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2017102000758003001E5091
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3
Document ID: 2017102000758003 Document Date: 09-22-2015 Preparation Date: 10-20-2017

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

 

 

 

PRESENTER: RETURN TO:

PARTNERS ABSTRACT CORP. NY RCS RECOVERY

1025 OLD COUNTRY RD # 409 C/O RICHMOND MONROE PO BOX 458

WESTBURY, NY 11590 KIMERLING CITY, MO 65686
PROPERTY DATA

Borough Block Lot Unit Address

BROOKLYN 7104 51] Entire Lot 2083 E IST STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN: = 2007000048035
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
RCS RECOVERY SERVICES, LLC 20 CAP FUND I LLC
1499 W PALMETTO PARK ROAD, SUITE 140 4636 PARK BLVD
BOCA RATON, FL 33486 SAN DIEGO, CA 92116
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
as $ 0.00 Prag etre, OF THE CITY REGISTER OF THE
-_ $ 0.00 : S5%, CITY OF NEW YORK
NYCTA: $ 0.00 :
a Recorded/Filed 10-23-2017 10:33
Additional MRT: | $ 0.00 Cj ‘ ‘ .
ity Register File No.(CRFN):
TOTAL: $ 0.00 2017000388399
Recording Fee: $ 47.00 f
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 
Recording Requested By:
RCS RECOVERY SERVICES, LLC

When Recorded Return To:
RCS RECOVERY

C/O RICHMOND MONROE

PO BOX 468

KIMBERLING CITY, MO 65686

0 00 00

CORPORATE ASSIGNMENT OF MORTGAGE

 

Kings, New York REFERENCE #: 129843-A  "SHAMI"
INVESTOR #:
Assignment Prepared on: September 22nd, 2015.

Assignor: RCS RECOVERY SERVICES, LLC at 1499 W. PALMETTO PARK ROAD, SUITE 140, BOCA RATON, FL
33486.

Assi : —_
rtO CAP FONA L. LE
_ 636 Srl Blral , 227 21290 CA DAWA

Executed By: RACHEL SHAMI To: NATIONAL CITY BANK
Date of Mortgage: 01/03/2007 Recorded: 01/25/2007 in Book/Reel/Liber: N/A Page/Folio: N/A as Instrument No.:
2007000048035 In Kings County , State of New York.

- Assigned-Whotly by NAHONAL-GEPY BANK-TG-RES RECOVERY SERVICES, LLC Dated: 09/17/2015 Document
:
7520 Sched ole annexed

District/Section/Block/Lot: --
Property Address: 2083 E 1ST ST, BROOKLYN, NY 11223

This Assignment is not subject to the requirements of Section 275 of the Real Property Law because itis an
assignment within the secondary mortgage market.

KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths DOLLARS and
other good and valuable consideration, paid to the above named Assignor, the receipt and sufficiency of which is
hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said Mortgage having
an original principal sum of $350,000.00 with interest, secured thereby, together with all moneys now owing or that
may hereafter become due or owing in respect thereof, and the full benefit of all the powers and of all the covenants
and provisos therein contained, and the said Assignor hereby grants and conveys unto the said Assignee, the
Assignor's beneficial interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and also the said property unto the said Assignee forever, subject
to the terms contained in said Mortgage. IN WITNESS WHEREOF, the assignor has executed these presents the
day and year first above written:

RCS RECOVERY SERVICES, LLC
On September 22nd, 2015

By:
Seth A. Miler President Of RCS Recovery Corp. As
Managing Member

 

STATE OF FLORIDA
COUNTY OF BROWARD

On September 22nd, 2015, before me, IRIS NEGRON, a Notary Public in and for BROWARD in the State of
FLORIDA, personally appeared Seth A. Miller, President Of RCS Recovery Corp. As Managing Member, personally
known to me to be the person(s) whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their signature on the
instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the instrument, and that
such individuais(s) made such appearance before the undersigned in the County of BROWARD, State of FLORIDA.

WINESS my hand and official seal,

   
   
   
   

 
      

(RIS NEGRON

MY COMMISSION #FF150396
EXPIRES: SEP 29, 2018

Bonded through 1st State Insurance

IRIS NEGRON
Notary Expires: 09/29/2018 #FF150396
Broward, Florida

(This area for notarial seal)

“DMA*DMAAMRC*09/16/2015 11:27:00 AM" AMRCC2AMRCA000000000000000900031* NYKINGS* 129643-A NYSTATE_MORT_ASSIGN ASSN *TW1"TW1AMRC*
Case 1:20-cv-03668-FB-RER Document 1-4 Filed 08/13/20 Page 8 of 13 PagelD #: 35

SCHEDULE “A”

Hereby assigns unto the assignee, a certain Mortgage dated January 3, 2007 made by Rachel
Shami and Ezra Shami to National City Bank, its successors and assigns in the principal sum of
$450,000.00 and recorded on January 25, 2007 as Instrument No.: 2007000048035 in the Office
of the Clerk of the County of Kings covering premises known as 2083 E. 1“ Street, Brooklyn,
NY 11223, which mortgage was assigned to US Mortgage Resolution LLC, by assignment dated
April 24, 2015. Said assignment has been sent for recording with the Kings County Clerk. Said
mortgage was further assigned to RCS Recovery Services, LLC by assignment dated August 18,
2015 which assignment will be simultaneously recorded with the within instrument.
 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2017102000758004001E9024
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 2
Document ID: 2017102000758004 Document Date: 07-25-2017 Preparation Date: 10-20-2017

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 1

 

 

 

PRESENTER: RETURN TO:
PARTNERS ABSTRACT CORP. NY THE MARGOLIN & WEINREB LAW GROUP, LLP
1025 OLD COUNTRY RD # 409 165 EILEEN WAY, SUITE 101
WESTBURY, NY 11590 SYOSSET, NY 11791
PROPERTY DATA
Borough Block Lot Unit Address
BROOKLYN 7104 51] Entire Lot 2083 E IST STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN: = 2007000048035
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
20 CAP FUND I LLC MISS JONES LLC
4636 PARK BLVD 104 SE 8TH AVENUE
SAN DIEGO, CA 92116 FORT LAUDERDALE, FL 33301
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
as $ 0.00 Prag etre, OF THE CITY REGISTER OF THE
-_ $ 0.00 : S5%, CITY OF NEW YORK
NYCTA: $ 0.00 :
a Recorded/Filed 10-23-2017 10:33
Additional MRT: | $ 0.00 Cj ‘ ‘ .
ity Register File No.(CRFN):
TOTAL: $ 0.00 2017000388400
Recording Fee: $ 42.00 f
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 
Recording Requested By:

When Recorded Return To:

The Margetud Wanreb Law Group: LP
ud Edleon Way, Gale 101

Syosset, NewdforK 10141

 

CORPORATE ASSIGNMENT OF MORTGAGE
Reference #: 129843 “SHAMI”
Assignment Prepared: July 24th, 2017

ASSIGNOR: 20 CAP FUND I, LLC at 4636 PARK BLVD., SAN DIEGO, CA 92116
ASSIGNEE: MISS JONES, LLC at 104 SE 8TH AVENUE, FORT LAUDERDALE, FL 3330)

Executed By: RACHEL SHAMI AND EZRA SHAMI, To: NATIONAL CITY BANK
Date of Mortgage: 01/03/2007 Recorded: 01/25/2007 in Book/Reel/Liber: N/A Page/Folio: N/A as Instrument No.:
2007000048035 in the County of KINGS, State of New York.

Borough: BROOKLYN Block: 7104 LOT: 511
Property Address: 2083 E IST ST, BROOKLYN, NY 11223

-Assigned Wholly by PNC BANK NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO NATIONAL
CITY BANK to US MORTGAGE RESOLUTION, LLC
Dated: 04/24/2015 Document to be recorded concurrently herewith

-Assigned Wholly by US MORTGAGE RESOLUTION, LLC to RCS RECOVERY SERVICES, LLC
Dated: 08/18/2015 Document to be recorded concurrently herewith

-Assigned Wholly by RCS RECOVERY SERVICES, LLC to 20 CAP FUND I, LLC
Dated: 09/22/2015 Document to be recorded concurrently herewith

This assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the said assignor hereby assigns unto the above-named Assignee, the said Mortgage
having an original principal sum of $350,000.00 with interest, secured thereby, and the full benefit of all the powers and
of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys unto the said
Assignee, the Assignor’s interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever, subject to the
terms contained in said Mortgage.

20 CAP FUND I, LLC
On: FISD

Conn SO DRIEN SRONAGING MEMBER

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

STATE OF CALIFORNIA

COUNTY OF SAN DIEGO

On WV25\\11__, before me, OFELIA RODRIGUEZ, a Notary Public personally appeared COREY O’BRIEN,
who proved to me on the basis of satisfactory evidence to be the person(s} whose namefs) is/are subscribed to the
within instrument and acknowledged to me that he/sherthey executed the same in his‘her/their authorized capacity(ies)
and that by his/yertheir signaturefs) on the instrument the personésy; or the entity upon behalf of which the person(sy
acted, executed the instrument. | certify under PENALTY OF PERJURY under the laws of the State of California that

the foregoing paragraph is true and correct.

OFELIA RODRIGUEZ

&  Gommission No. 2156778
NOTARY PUBLIC - CALIFORNIA &
SAN DIEGO COUNTY
Commission Expires June 22, 2020

WITNESS my, hand and official seal.

 

Name: OFELIA RODRIGUEZ
My Commission Expires: 06/22/2020
 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2019120300517001001EB9DB
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3
Document ID: 2019120300517001 Document Date: 11-07-2019 Preparation Date: ]2-03-2019

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: |

 

 

 

PRESENTER: RETURN TO:

RICHMOND MONROE RICHMOND MONROE GROUP INC

82 JIM LINEGAR LANE PO BOX 458

BRANSON WEST, MO 65737 KIMBERLING CITY, MO 65686

SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM
PROPERTY DATA

Borough Block Lot Unit Address

BROOKLYN 7104 = =51] Entire Lot 2083 EAST 1ST STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

CROSS REFERENCE DATA
CREN: = 2007000048035
Additional Cross References on Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
MISS JONES, LLC WINDWARD BORA LLC
104 SE 8TH AVE 1688 MERIDIAN AVE, 7TH FLOOR
FORT LAUDERDALE, FL 33301 MIAMI BEACH, FL 33139
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
ter § 0.00 Pag gen OF THE CITY REGISTER OF THE
8 0.00 CITY OF NEW YORK
NYCTA: $ 0.00 R. .
— ecorded/Filed 12-03-2019 15:02
Additional MRT: | $ 0.00 Ci ‘ ‘ .
ity Register File No.(CRFN):
TOTAL: $ 0.00 2019000394328
Recording Fee: $ 42.00 A
Affidavit Fee: $ 0.00 4 ,
City Register Official Signature

 

 

 

 
 

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

 

2019120300517001001CBB5B

 

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 3

 

Document ID: 2019120300517001

Document Type: ASSIGNMENT, MORTGAGE

Document Date: 11-07-2019 Preparation Date: 12-03-2019

 

CROSS REFERENCE DATA

CREN:
CREN:
CREN:
CREN:

2017000388397
2017000388398
2017000388399
2017000388400

 

 
randen Daye S

Recording Requested By:
Crosoy Capisal, LEC

When Recorded Return Toa:

CROSBY CAPITAL, LLC/Kaleena Ogo

P.O. BOX 458

KIMBERLING CITY, MO 65686

Ref#: 0008000000000150 / 1509225670

 

NYKINGS

Assignment Prepared on: October 31, 2019

ASSIGNOR: MISS JONES, LLC , at 104 SE 8TH AVE, FORT LAUDERDALE, FL, 33301

ASSIGNEE: WINDWARD BORA, LLC , at 1688 MERIDIAN AVE, 7TH FLOOR, MIAMI BEACH, FL, 33139

For value received, the Assignor does hereby grant, sell, assign, transter and convey, unto the above-named
Assignee all interest under that certain Mortgage Dated 1/3/2007, in the amount of $350,000.00, executed by
RACHEL SHAMI to NATIONAL CITY BANK and Recorded: 1/25/2007, Instrument #: 2007000048035 in KINGS
County, State of New York.

Property Address: 2083 E 1ST ST, BROOKLYN, NY, 11223
Block: 7104 / Lot: 5114

Document References:
- Assignment Dated: 1/3/2007 from PNC BANK NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO
NATIONAL CITY BANK to US MORTGAGE RESOLUTION LLC Recorded: 10/23/2017, Instrument #:

2017000388397
- Assignment Dated: 8/10/2015 from US MORTGAGE RESOLUTION LLC to RCS RECOVERY SERVICES LLC

Recorded: 10/23/2017, Instrument #: 2017000388398

- Assignment Dated: 9/22/2015 from RCS RECOVERY SERVICES LLC to 20 CAP FUND |, LLC Recorded:
10/23/2017, instrument #: 2017000388399

- Assignment Dated: 7/24/2017 from 20 CAP FUND I, LLC to MISS JONES, LLC Recorded: 10/23/2017, Instrument
#: 2017000388400

This Assignment is not subject to the requirements of Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, forever, subject only to the terms
and conditions of the above-described Mortgage.

MISS JONES, LLC

On: 4

 

STATE OF

COUNTY OF ato ade Vanessa Te arty og?

On , before me, , a Notary Public in and for

&loerria cg _ inthe State of fem fe Co , personally appeared Pyroanda, VP. came 4

_ MISS JONES, LLC, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by his/her/their
signature on the instrument the personis), or the entity upon behalf of which the person(s) acted, executed the
instrument.

gotta, _ VANESSATORRES
Sd, commission # GG 278465

a
. : 60 WI = Explres November 20, 2022
1 GG 2) oo? | BRS haat btgatNiny Sno

 

NY/KINGS
